DETAILED ACTION   

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR § 1.114

A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on May 14, 2021 has been entered. 

Status of the Claims

This office action is being prepared in response to the claim amendments and remarks filed by the applicant on May 14, 2021 relating to U.S. Patent Application No. 16/101,308 filed on August 10, 2018.  Claims 1, 7 - 8, 10, 13 – 15 and 19 - 20 have been amended.  Claims 1, 3 - 5, 7 – 15 and 17– 20 are pending. This action is non-final.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on May 14, 2021 is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant's Remarks filed on May 14, 2021 have been fully considered.
With respect to the 35 U.S.C. §101 rejection Applicant asserts that Claim 1 integrates the judicial exception into a practical application. (Remarks p. 13).  Applicant cites the Classen Immunotherapies and OIP Technologies court cases to support its assertion that the judicial exception integrates into a practical application insofar as it is used in some meaningful way beyond generally linking to a particular technological environment. (Remarks, pp. 13 – 14). The 2019 PEG is now applicable, and points out which of the enumerated groupings of abstract ideas applies to the claimed concept previously identified as an abstract idea. The 2019 PEG is consistent with the Supreme Court and Federal Circuit subject matter eligibility decisions. Under the 2019 PEG, examiners still apply the Supreme Court and Federal Circuit decisions, but take a different approach to how those decisions are used. In particular, examiners rely upon the 2019 PEG’s enumerated groupings of abstract ideas, which are principles distilled from judicial decisions, as the primary tool for identifying abstract ideas. Examiner has followed the 2019 PEG guidance in rejecting the claims under 35 U.S.C. §101. (See Section 101 rejection below).
See Section 101 rejection below).      
Applicant further asserts that the Claim features also recite one or more processors of the computing system developing a marketing plan, providing an incentive, based on said evaluation of the customer’s wallet and a further evaluation of transaction data at a later date to determine if the incentive has increased the customer’s spending at the retailer, integrates the judicial exception into a practical application. (Remarks, pp. 16 - 17). This is also part of the business method, not a technical solution. Again, it is merely using the computer as a tool to implement the abstract idea. (See Section 101 rejection below). The Section 101 rejection is maintained.  
With respect to the 35 U.S.C. § 103 rejection, Applicant asserts that the cited references DeMontjoye, Ghinita and Olives do not, either alone or in combination, disclose the claimed features “separate the description of items purchased into a first description of items purchased by said at least one customer at a retailer, and a second description of items purchased by said at least one customer at a competitor of the retailer, where the second description of items purchased by said at least one customer was available at the retailer." (Remarks p. 19). Particularly, Applicant asserts that Olives, paragraphs 18, 20 and 122 cited in the Office Action do not disclose these claimed features. (Remarks, p. 20). Examiner finds Applicant’s arguments to be persuasive.   
Olives, paragraph 18, discloses a "merchant benchmarking tool (MBT)" that "accesses transaction data of multiple merchants, analytically processes the transaction data, and provides particularly formatted outputs, such as electronically generated reports. The outputs can compare metrics describing sales (e.g., sales of transactions) of one of the merchants against peers of the merchant across various segments (e.g., inventory markets, merchant size, consumer groups)" in order to "carry out the method or process steps" that are part of Olives' invention.  This section of Olives does not disclose or suggest "separate the description of items purchased into a first description of items purchased by said at least one customer at a retailer, and a second description of items purchased by said at least one customer at a competitor of the retailer, where the second description of items purchased by said at least one customer was available at the retailer." ADS-170Serial No.: 16/101,308Examiner: Proios, G.20Group Art Unit: 3694 The teachings of Olives (as supported by Figures 4-10) is a merchant benchmarking tool that analyzes transaction data from multiple merchants to generate merchant data. Olives does not address the purchasing history of at least one customer and an evaluation of the at least one customer's spending at both the retailer and a competitor of the retailer. 
Applicant further asserts that Olives does not provide any indication as to whether or not the second description of items purchased by said at least one customer at the competitor of the retailer was or was not available at the retailer."  (Remarks, p. 21).  Olives, paragraph 20, 
discloses the MBT "may have an interactive user interface allowing for data entry such as information about the merchant Mj) 102" where "The MBT can also benchmark at the individual store or group of stores level" in order to "carry out the method or process steps" that are part of Olives' invention. This paragraph does not disclose or suggest "separate the description of items purchased into a first description of items purchased by said at least one customer at a retailer, and a second description of items purchased by said at least one customer at a competitor of the retailer, where the second description of items purchased by said at least one customer was available at the retailer." ADS-170Serial No.: 16/101,308Examiner: Proios, G.21Group Art Unit: 3694  
Olives, paragraph 122, discloses "a report is generated" in order to "carry out the method or process steps" that are part of Olives' invention. It does not disclose or suggest "separate the description of items purchased into a first description of items purchased by said at least one customer at a retailer, and a second description of items purchased by said at least one customer at a competitor of the retailer, where the second description of items purchased by said at least one customer was available at the retailer." 
Applicant further assert that Olives, paragraph 116, does not disclose "evaluate a first total value of the first description of items purchased by said at least one customer at the retailer, and a second total value of the second description of items purchased by said at least one customer at the competitor of the retailer." (Remarks, p. 24). Examiner finds Applicant’s argument to be persuasive.
Olives, paragraph 116,  discloses "indicia of the transactions (e.g., the transaction data) of the plurality of the merchants is stored within the database (e.g., the database 108)", "the merchant identifier", "at least one merchant category", and "a total amount of funds transferred to a plurality of merchants that are peers of the merchant MO) 102" in order to "carry out the method or process steps" that are part of Olives' invention, however, it does not disclose or suggest the features "evaluate a first total value of the first description of items purchased by said at least one customer at the retailer and a second total value of the second description of items purchased by said at least one customer at the competitor of the retailer."
Applicant further assert that Olives, does not disclose "generate, based on the evaluation, a single page graphical presentation that comprises a number of diagrams that visually portray the first total value of the first description of items purchased by said at least one customer at the retailer against the second total value of the second description of items purchased by said at least one customer at the competitor of the retailer." (Remarks, p. 25). Particularly, Applicant asserts that Olives, paragraphs 18, 20 and 116 cited in the Office Action do not disclose these claimed features. (Remarks, p. 26.) Insofar as the cited paragraphs relate to analyzing transactions based on data of multiple merchants against peers of merchants Examiner finds Applicant’s arguments to be persuasive.   
Insofar as none of the cited references, either alone or in combination, disclose the claimed features and an updated art search and STIC search have not identified prior art disclosing the claimed features,  the Section 103 rejection is withdrawn.  

Claim Rejections - 35 USC § 101 
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 – 5, 7 - 15 and 17– 20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1, 3 – 5 and 7 - 14 are directed to a computing system. Claims 15 and 17 – 20 are directed to a non-transitory computer-readable medium storing executable instructions for one or more processors. Therefore, on their face, Claims 1, 3 – 5, 7 - 15 and 17– 20 are directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Independent Claim 1 recites a system comprising: a consortium database comprising a first set of aggregated customer transaction data for a first plurality of customers, wherein no data in said first set of aggregated customer transaction data has personally identifiable information (PII) associated therewith; a retailer database of a retailer, said retailer database to maintain a second set of aggregated customer transaction data for a second plurality of customers, said retail database being completely separate from and unrelated to said consortium database, said second set of aggregated customer transaction data having PII associated therewith; one or more processors of a transactional data evaluator computing system configured to: receive said first set of aggregated customer transaction data and said second set of aggregated customer transaction data; compare said first set of aggregated customer transaction data with said second set of aggregated customer transaction data; determine a match between at least one customer in said first set of aggregated customer transaction data and said at least one customer in said second set of aggregated customer transaction data; combine, based on said match, said first set of aggregated customer transaction data for said at least one customer and said second set of aggregated customer transaction data for said at least one customer into a customer wallet for said at least one customer, said customer wallet having PII associated therewith; develop one or more customer metrics for said customer wallet, wherein said one or more customer metrics includes a description of items purchased; separate said description of items purchased into a first description of items purchased by said at least one customer at a retailer, and a second description of items purchased by said at least one customer at a competitor of said retailer, whereADS-170Serial No.: 16/101,308 Examiner: Proios, G.2Group Art Unit: 3694said second description of items purchased by said at least one customer was available at said retailer; evaluate a first total value of said first description of items purchased by said at least one customer at said retailer, and a second total value of said second description of items purchased by said at least one customer at said competitor of said retailer; generate, based on said evaluation, a single page graphical presentation that comprises a number of diagrams that visually portray said first total value of said first description of items purchased by said at least one customer at said retailer against said second total value of said second description of items purchased by said at least one customer at said competitor of said retailer; one or more processors of a computing system of said retailer to: develop a marketing plan based on said evaluation of said customer wallet and based on a total amount of money spent by said at least one customer at said retailer for a given time frame versus a total amount of money spent by said at least one customer at said competitor of said retailer for said given time frame, wherein said marketing plan provides an incentive for said at least one customer to increase said total amount of money spent by said at least one customer at said retailer and decrease said total amount of money spent by said at least one customer at said competitor of said retailer; deploy said marketing plan and provide said incentive to said at least one customer; and said one or more processors of said transactional data evaluator further to: perform another evaluation of said customer wallet at a later date, said another evaluation including new transaction information of said at least one customer with respect to said retailer and said competitor of said retailer that has occurred since said deployment of said marketing plan; and use a result of said another evaluation to determine if said incentive provided to said at least one customer has increased said total amount of money spent by said at least ADS-170Serial No.: 16/101,308 Examiner: Proios, G.3Group Art Unit: 3694one customer at said retailer and decrease said total amount of money spent by said at least one customer at said competitor of said retailer. The underlined portion of claim 1 recites the abstract idea (which is also the same abstract idea recited in Independent Claim 15). The  abstract idea involves comparing  a known customer’s retail transactions to a set of anonymous retail transactions and identifying the known customer’s retail transactions within the set of anonymous retail transactions and creating a customer wallet and generating a transaction behavior for the customer with retailers and amounts to concepts involving commercial interactions including advertising, marketing or sales activities or behaviors which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Additionally, the claims recite a mental process that can be performed mentally/manually: the comparing of the two sets of aggregated customer transaction data is evaluation; the determining a match of a customer within the sets is judgment; the combining of the transaction data into a wallet can be performed in the mind or on paper; and the generating of an overall transaction behavior can be judgment or opinion. Basically, but for the computing system components (making the process more efficient), the abstract idea could be performed mentally/manually. 

Step 2A, Prong 2 – Practical Application
Independent Claim 1 recites a system comprising: a consortium database comprising a first set of aggregated customer transaction data for a first plurality of customers, wherein no data in said first set of aggregated customer transaction data has personally identifiable information (PII) associated therewith; a retailer database of a retailer, said retailer database to maintain a second set of aggregated customer transaction data for a second plurality of customers, said retail database being completely separate from and unrelated to said consortium database, said second set of aggregated customer transaction data having PII associated therewith; one or more processors of a transactional data evaluator computing system configured to: receive said first set of aggregated customer transaction data and said second set of aggregated customer transaction data; compare said first set of aggregated customer transaction data with said second set of aggregated customer transaction data; determine a match between at least one customer in said first set of aggregated customer transaction data and said at least one customer in said second set of aggregated customer transaction data; combine, based on said match, said first set of aggregated customer transaction data for said at least one customer and said second set of aggregated customer transaction data for said at least one customer into a customer wallet for said at least one customer, said customer wallet having PII associated therewith; develop one or more customer metrics for said customer wallet, wherein said one or more customer metrics includes a description of items purchased; separate said description of items purchased into a first description of items purchased by said at least one customer at a retailer, and a second description of items purchased by said at least one customer at a competitor of said retailer, whereADS-170Serial No.: 16/101,308 Examiner: Proios, G.2Group Art Unit: 3694said second description of items purchased by said at least one customer was available at said retailer; evaluate a first total value of said first description of items purchased by said at least one customer at said retailer, and a second total value of said second description of items purchased by said at least one customer at said competitor of said retailer; generate, based on said evaluation, a single page graphical presentation that comprises a number of diagrams that visually portray said first total value of said first description of items purchased by said at least one customer at said retailer against said second total value of said second description of items purchased by said at least one customer at said competitor of said retailer; one or more processors of a computing system of said retailer to: develop a marketing plan based on said evaluation of said customer wallet and based on a total amount of money spent by said at least one customer at said retailer for a given time frame versus a total amount of money spent by said at least one customer at said competitor of said retailer for said given time frame, wherein said marketing plan provides an incentive for said at least one customer to increase said total amount of money spent by said at least one customer at said retailer and decrease said total amount of money spent by said at least one customer at said competitor of said retailer; deploy said marketing plan and provide said incentive to said at least one customer; and said one or more processors of said transactional data evaluator further to: perform another evaluation of said customer wallet at a later date, said another evaluation including new transaction information of said at least one customer with respect to said retailer and said competitor of said retailer that has occurred since said deployment of said marketing plan; and use a result of said another evaluation to determine if said incentive provided to said at least one customer has increased said total amount of money spent by said at least ADS-170Serial No.: 16/101,308 Examiner: Proios, G.3Group Art Unit: 3694one customer at said retailer and decrease said total amount of money spent by said at least one customer at said competitor of said retailer. The additional elements of Claim 1 are underlined above.  The additional elements amount to no more than instructions to implement the abstract idea with generic computers, processors, memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the independent claims add only instructions to implement the abstract idea with generic computers, processors, memory and software. The additional elements also fail to add significantly more to the abstract idea. 

Dependent claims
Claims 3 and 17 (generate comparison of customer of retailer and non-competitor of retailer), Claims 4 and 18 (determine customer wallets that include transactions at a retailer and competitor but not both), Claims 5 and 18 (provide recommendation to retailer to develop cross-rewards program with a non-competitor based on customer wallets, Claims 7, 8, 19, and 20 (evaluate total money spent by a customer and provide a recommendation for reward), Claim 9 (assign, based on the match, the PII to a second set of aggregated customer data), Claim 10 (overall transaction behavior includes behavior selected from groups including transactions from customer, competitor and non-competitor of retailer), Claim 11 (consortium receives transactional data from first and second credit account providers to form aggregated customer data), Claim 12 (consortium groups transaction data having matching identification information into generic customer accounts), Claim 13 and 14 (consortium combines generic credit accounts related to a generic customer) either add a generic computing component to implement the abstract idea or further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1, 3 – 5, 7 - 15 and 17– 20 are not patent eligible.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694    

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        6/4/2021